DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 1/18/2022:
Claims 1-19 are pending in the current application.  Claims 1-2, 4-5, and 10 have been amended and Claims 17-19 are newly added.
The previous rejection under 35 USC 112(b) is overcome in light of the amendment.  However, new rejections are made under the same statute in light of the amendment.
The previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “the heat dissipation plate being arranged in a direction parallel to the direction in which the number of stacks is greatest among the lateral stacking directions of the cylindrical battery cell” but it is unclear what the lateral stacking directions are of a single cell, and since multiple cells have been claimed, it is unclear which cell is being referred to (i.e. a question of antecedent basis).  Claims 2-19 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
6.	Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner US PG Publication 2015/0079444 in view of Sweney US PG Publication 2014/0234686.
Regarding Claim 1, Baumgartner discloses a secondary (rechargeable) battery pack 10 for a power tool comprising a plurality of cylindrical battery cells 34 disposed in a front-back direction of the secondary battery pack, each cylindrical battery arranged in a width direction of the secondary battery pack, a pack case (rechargeable battery housing) 16 having an accommodation portion at an inside of the pack case to accommodate the plurality of cylindrical battery cells 34 therein and at least one exposing portion through an upper or lower surface (the upper or lower surface is dependent on the instant orientation of the battery pack, which can be rotated in any direction) of the pack case exposing the inside to an outside of the pack case, at least one heat dissipation plate (heat radiation element) 18a having a metal plate shape (a plate shape having additional features) and located at the exposing portion of the pack case , and the heat dissipation plate 18a is arranged in a direction parallel to the direction in which the number of stacks is greatest among a lateral stacking direction of the cylindrical battery cells (since the cells are laterally stacked in three groups of five stacks) so that at an upper surface or lower surface of the heat dissipation plate 18a  (the upper or lower surface of 18a is dependent on the instant orientation of the battery pack, which can be rotated in any direction) is exposed out through the exposing portion of the pack case, and a heat transfer pad 14a having a thermally conductive material in a solid state and interposed between the plurality of cylindrical battery cells 34 and the heat dissipation plate 18a (see at least e.g. Figs. 1-6; paras 0041-0048)
Baumgartner fails to specifically disclose that the cylindrical battery cells 34 have electrode terminals formed at both ends thereof.  However, this design is practically ubiquitous for cylindrical battery cells.  Further, in the same field of endeavor of cylindrical battery cells in a battery pack having heat dissipation features, Sweney discloses the use of cylindrical battery cells having a first or positive terminal at a first end and a second or negative terminal at an opposing second end (see para 0019 and Figs 2A-2B).  Therefore, it would have been obvious to a person having ordinary skill in the art before the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Although Baumgartner refers to the heat dissipation plate 18a as a heat radiation element and the heat transfer pad 14a as a heat dissipation element, the skilled artisan would understand that the parts of Baumgartner perform the functions of the claimed invention. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding Claims 2 and 3, the heat transfer pad 14a of Baumgartner includes an upper pad 14a having a lower surface having a recessed curved portions to respectively surround upper portions of the plurality of battery cells and protruding structures protruding in an inner direction of the secondary battery pack to be respectively interpose between adjacent ones of the plurality of cylindrical battery cells, and a lower pad 14a having an upper surface having recessed to surround lower portions of the plurality of  having a recessed curved portions to respectively surround upper portions of the plurality of battery cells and protruding structures protruding in an inner direction of the secondary battery pack to be respectively interpose between adjacent ones of the plurality of cylindrical battery cells (the upper or lower surfaces of respective 14a are dependent on the instant orientation of the battery pack, which can be rotated in any direction), the upper and lower pads 14a respectively having a curved portion having a protruding structure protruding in an inner direction of the secondary battery pack to be interposed between the plurality of cylindrical battery cells 34 and a recess structure dented in an outer direction of the battery pack (see at least Figs. 3 and 5, para 0041).
Regarding Claim 4, Fig. 3 of Baumgartner shows wherein the plurality of cylindrical battery cells 34 are spaced apart from each other by a predetermined distance and arranged in one direction, and wherein the protruding structures respectively provided to the upper and lower pads 14a are 34 and the heat dissipation plates 18a.  The Office notes that the claim does not require direct contact. 
Regarding Claim 5, Baumgartner modified by Sweney discloses that a convex portion formed at a location corresponding to the protruding structure of the curved portion and ridged in an inner direction of the secondary battery pack is at an inner surface of the heat dissipation plate and wherein an insert portion dented in an inner direction of the battery pack is an out outer surface of the heat transfer pad facing the heat dissipation plate so that the convex portion is inserted therein (see annotated Fig. 3).


    PNG
    media_image1.png
    845
    1191
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    1273
    media_image2.png
    Greyscale

Regarding Claim 6, Figs. 1 and 3 of Baumgartner show wherein the pack case 16 includes an upper case (cover element) 50 and a lower case (base element) 48 at which upper and lower exposed portions are disposed, respectively, wherein the upper case has an inner structure to accommodate and cover the upper portion of the plurality of cylindrical battery cells therein, and wherein the lower case 48 has an upper surface coupled to a lower surface of the upper case 50 and has an inner structure to accommodate and cover the lower portion of the plurality of cylindrical battery cells.
Regarding Claim 7, annotated Fig. 3 shows wherein the heat dissipation plate 18a includes first and second heat dissipation plates 18a and wherein an insert groove dented inward is at an inner side of the exposing portion of each of the upper case and the lower case so that an outer periphery of each of the first and second heat dissipation plates 18a is inserted and fixed therein.
Regarding Claim 8, annotated Fig. 3 shows a support portion protruding outward is at each of the upper pad 14a and lower pad 14a to contact an inner surface of each of the first and second heat dissipation plates 18a (note: second heat dissipation plate 18a is not shown but has an analogous configuration to that shown for first heat dissipation plate 18a).
Regarding Claim 9, Baumgartner modified by Sweney fails to specifically disclose wherein the outer periphery of the heat dissipation plate has a greater plate thickness than a center portion of the heat dissipation plate.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date to design the outer periphery of the heat dissipation plate has a greater plate thickness than a center portion of the heat dissipation plate of Baumgartner modified by Sweney in order to provide a more substantial area of insertion since this would require only a simple change of size and shape and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding Claim 10, Fig. 3 shows wherein at least one rib extends from one side of the exposing portion to an opposing side of the exposing portion since the ribs in the center of 18a extend across the opening in the exposing portion.
Regarding Claim 13, Baumgartner discloses a placing member 66/68 at the accommodation portion of the pack case so that the plurality of battery cells are mounted thereto, and although Baumgartner modified by Sweney does not specifically disclose a plurality of concave structures dented corresponding to an outer shape of ends of the plurality of cylindrical battery cells at which the electrode terminals are 
Regarding Claims 14 and 15, Baumgartner discloses that the battery pack is specifically designed to be used with an electric bicycle, for example, which is an electronic device since it has an electric drive system, or a power tool (paras 0005-0006).  Baumgartner does not positively recite these elements, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide an electronic device such as an electric bicycle or provide a power tool, in which the battery pack of Baumgartner modified by Sweney is used because Baumgartner teaches this application and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claims 16 and 19, “the upper surface” of the at least one heat dissipation plate which is the upper heat dissipation plate (depending on the instant orientation of the battery) is exposed to the outside of the pack case through the exposing portion is flat since “the upper surface” is designated herein as the portion indicated below (consistent with broadest reasonable interpretation of the limitation). 

    PNG
    media_image3.png
    188
    152
    media_image3.png
    Greyscale

Regarding Claims 17 and 18, the heat transfer pad 14a of Baumgartner includes an upper pad 14a having an upper surface having curved portions at locations corresponding to the recessed curved portions of the lower surface of the upper pad and indented portions at locations corresponding to the protruding structures of the upper pad, wherein the lower pad has a lower surface having curved portions at locations corresponding to the recessed curved portions of the upper surface of the lower pad and indented portions at locations corresponding to the protruding structures of the lower pad, wherein the heat disspalation plate includes an upper heat dissipation plate 18a  and a lower dissipation plate 18a (“upper” and “lower” wherein a lower surface of the upper heat dissipation plate is conformed to the upper surface of the upper pad and an upper surface of the lower heat dissipation plate is conformed to the lower surface of the lower pad (see Figs below, both showing where the upper heat dissipation plate taken from the upper right side of Fig. 3 and the lower heat dissipation plate taken from the lower left side of Fig. 3).  Further, “the upper surface” of the at least one heat dissipation plate which is the upper heat dissipation plate (depending on the instant orientation of the battery) is exposed to the outside of the pack case through the exposing portion is flat since “the upper surface” is designated herein as the portion indicated below (consistent with broadest reasonable interpretation of the limitation). 

    PNG
    media_image4.png
    221
    124
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    226
    173
    media_image5.png
    Greyscale

7.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner US PG Publication 2015/0079444 in view of Sweney US PG Publication 2014/0234686, as applied to Claim 1, and further in view of Nguyen US PG Publication 2010/0134974.
Regarding Claims 11 and 12, Baumgartner modified by Sweney discloses the claimed secondary battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety.  The skilled artisan would understand that the secondary cells of Baumgartner modified by Sweney would include some sort of connection part to connect the battery terminals to one another, but Baumgartner modified by Sweney fails to specifically disclose a connection bus bar in contact with the electrode terminals of the plurality of cylindrical battery cells to electrically connect the plurality of cylindrical battery cells and wherein the heat transfer pad has an extending portion extending outward to cover a bonding portion between the connecting bus bar and the electrode terminals of the plurality of cylindrical battery cells.  KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
8.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Further, Applicant’s arguments are not commensurate in scope with the claims.  The terms “upper” and “lower” are not defined in such a way in the claims that would preclude them from being interpreted as locations relative to a particular orientation of the battery, as explained in the rejection.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tennison US PG Publication 2014/0272516 discloses a battery having a heat sink (heat dissipation plate) that is exposed from the housing (para 0007, and all figs and corresponding text).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/LISA S PARK/
Primary Examiner, Art Unit 1729